Citation Nr: 1545964	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 2009, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than June 3, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The July 2010 rating decision granted service connection for tinnitus and PTSD and assigned initial disability ratings of 10 and 70 percent, respectively, effective June 3, 2009.  In July 2011, the RO denied entitlement to a TDIU and continued the 10 and 70 percent ratings assigned for tinnitus and PTSD.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript is of record.

The issues of entitlement to a higher disability rating for PTSD and entitlement to a TDIU are REMANDED to the AOJ and addressed in the REMAND portion of the decision below.




FINDINGS OF FACT

1.  A claim for service connection for PTSD and/or tinnitus was not received prior to June 3, 2009.  

2.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal for a higher initial disability rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 3, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015). 

2.  The criteria for an effective date earlier than June 3, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015). 

3.  The criteria for withdrawal of an appeal for a higher initial disability rating for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Claims

The Veteran contends that he is entitled to an effective date earlier than June 3, 2009, for the grant of service connection for tinnitus and PTSD.  See Transcript of Record at 3; December 2013 Substantive Appeal; August 2010 Notice of Disagreement.  Specifically, he contends that his June 3, 2009, claim was a refiling of an earlier claim for service connection for tinnitus and PTSD, which he originally submitted to VA in 2005.  See Transcript of Record at 3.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The terms "claim" or "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R.  3.1(p), 3.155(a) (2015).   An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).
 
Here, the Veteran's claim for service connection for tinnitus and PTSD was received on June 3, 2009, more than one year after his separation from service.  While the Veteran has stated that he filed an earlier claim for service connection for tinnitus and PTSD in approximately 2005, a review of the file does not reveal any formal or informal claim (i.e., any communication or action indicating an intent to apply for service connection for tinnitus and/or PTSD) at any time prior to June 3, 2009.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

Here, the presumption of regularity indicates that, if the Veteran had filed a claim for benefits in 2005, indicating his intent to apply for service connection for tinnitus and/or PTSD, this document/claim would have been associated with his file, in the regular course of business and following VA's regular processes.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010).  The Veteran's assertion that he submitted a claim for service connection in 2005 is not sufficiently clear evidence to rebut the presumption of regularity.

Further, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).  See also Brannon, 12 Vet. App. at 35 (holding that 'the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition'); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Rather, the Federal Circuit found that 'a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.'  MacPhee, 459 F.3d at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim 'when such reports relate to examination or treatment of a disability for which service-connection has previously been established ').  Accordingly, merely seeking treatment for a disability does not establish a claim, to include an informal claim, for service connection. Thus, any records of treatment prior June 3, 2009, cannot, by themselves, constitute a claim for service connection.

Accordingly, as the date of claim for service connection for tinnitus and PTSD is June 3, 2009, this is the earliest date that may be assigned for the award of service connection.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Because the issue of entitlement to an earlier effective date of service connection stems from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).  Accordingly, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Finally, at his hearing before the Board in October 2014, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his attorney.  The undersigned explained the issue on appeal and elicited testimony from the Veteran regarding the date of submission of his claim for service connection. The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  In this regard, as discussed above, the evidence clearly shows that his initial claim for service connection for tinnitus and PTSD was received on June 3, 2009.  Moreover, the record was held open for several months following the hearing, in part to allow the Veteran time to present evidence that he had filed a prior claim in 2005; however, no evidence was received following the hearing that shows that any claim for service connection for tinnitus or PTSD was submitted prior to June 3, 2009.
Given this, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)).

II.  Tinnitus

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3).  

The transcript of the Veteran's October 2014 video-conference hearing contains the Veteran's request that his appeal for a higher initial disability rating for tinnitus be withdrawn.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeal and it must be dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

Entitlement to an effective date earlier than June 3, 2009, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than June 3, 2009, for the grant of service connection for PTSD is denied.

The appeal for a higher initial disability rating for tinnitus is dismissed.  

REMAND

The record lacks sufficient information to allow the Board to make a fully informed decision.  During his October 2014 hearing, the Veteran reported that his PTSD symptoms had worsened since his last VA examination.  See Transcript of Record at 5.  The Veteran was last provided a VA examination in May 2010, over five years ago.  While the record does contain a private evaluation from July 2015, that examination was performed by a vocational rehabilitation counselor for purposes of evaluating the Veteran's employability.  

In addition, the record is missing relevant VA treatment records dated after July 2009.  See August 2015 VA Mental Health Treatment Records (excerpting only part of the details of only one appointment).  

More contemporaneous medical evidence is needed to evaluate the present nature and severity of the Veteran's PTSD.

As the Veteran's appeal for a TDIU is based primarily on his service-connected PTSD, the appeals are inextricably intertwined and must both be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue); 38 C.F.R. § 4.16(a) (2015) (listing schedular requirement for TDIU as having one service-connected disability rated at 60 percent or two or more such disabilities, one of which is rated at 40 percent or more, with a combined rating of 70 percent or more).  

Consequently, VA should obtain the Veteran's complete VA treatment records and provide him with a current examination to assess the severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2009 to the present.  

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected PTSD, hearing loss, and tinnitus and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiners must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

3.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


